UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7004



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT AUGUSTINE D’ANJOU,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-91-86-MU-C, CA-96-38-3-1-MU)


Submitted:   November 4, 1999          Decided:     November 10, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Augustine D’Anjou, Appellant Pro Se. Frank DeArmon Whitney,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert D’Anjou seeks to appeal the district court’s order de-

nying his “Motion of notice seeking leave to correct error and file

proper proceedings under 28 U.S.P. [sic] § 2255." We have reviewed

the record and the district court’s opinion and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.           See

United   States   v.   D’Anjou,   Nos.   CR-91-86-MU-C;   CA-96-38-3-1-MU

(W.D.N.C. July 2, 1999).*     We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                DISMISSED




     *
       Although the district court’s order is marked as “filed” on
July 1, 1999, the district court’s records show that it was entered
on the docket sheet on July 2, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was physically entered on the docket sheet that we take
as the effective date of the district court’s decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                     2